Coleman, J.,
concurring:
I concur in the order, and generally in the conclusions reached by Mr. Justice Sanders as to the law. To my mind, all of the causes of action alleged against the defendant Walser grew out of the contract entered into *153between the plaintiffs and himself, and hence were properly joined.
It is conceded, as I understand, that, if section 97 of our civil'practice act provided for the joinder of causes of action growing out of the same transaction, the various causes of action pleaded against defendant Walser would be properly joined, but contended that, since that section does not provide for the joinder of causes of action growing out of the same transaction, but provides for the joinder of causes of action growing out of contract, that the causes of action pleaded against defendant Walser are improperly joined. I cannot see the force of the contention. The word “transaction” is simply a more comprehensive term than the word' “contract”; but the right of joinder in either case is simply statutory. To my mind, the spirit which should control in determining whether two or more causes of action may be joined when they grow out of a transaction should control in determining whether two or more causes of action growing out of a contract may be joined; and in either case the words of Winslow, C. J., in McArthur v. Moffatt et al., 143 Wis. 564, 128 N. W. 445, 33 L. R. A. (N. S.) 264, are inspiring. He says:
“The cold, not to say inhuman, treatment which the infant code received from the New York judges is a matter of history. They had been bred under the common-law rules of pleading, and taught to regard that system as the perfection of logic, and they viewed with suspicion a system which was heralded as so simple that every man would be able to draw his own pleadings. They proceeded by construction to import into the code rules and distinctions from the common-law system to such an extent that in a few years they had practically so changed it that it could hardly be recognized by its creators. Although the code by its terms abolished all existing forms of pleading, and prescribed one general form of pleading, which should be used in all actions, the courts early decided that the distinctive features of pleadings at law and in equity still remained, and so they easily held that what was formerly called a cause *154of action at law could not be joined with what was formerly called a cause of action in equity. To meet and counteract this narrow and illiberal construction of the law, the amendments of 1852 (Laws 1852, c. 392) were adopted, providing expressly that legal and equitable causes of action might be joined, provided they both belonged to one of the seven classes, and further creating a new class of joinable actions, to wit, those which arise out of the ‘same * * * transactions' connected with the same subject of action.’ It is very clear that the legislative intent in making these amendments was to permit and encourage the joinder of causes of action which could reasonably be said to involve kindred rights and wrongs, and thus settle such kindred rights and wrongs in one proceeding, rather than to require them to be settled by piecemeal in different actions with much greater expenditure of time and money.”
The language of Beatty, C. J., in State v. Yellow Jacket S. M. Co., 14 Nev. 253, is also instructive. He says:
“The practice act is a remedial law. It was designed to simplify legal proceedings; to expedite them and render them less costly and burdensome to litigants. Many of its rules are borrowed from the practice in equity, and, in construing its provisions, courts have generally professed to be guided by the liberal and enlightened principles of equity, with a view to the promotion of justice, the discouragement of oppression, and the prevention of needless expense and delay. For all these reasons, I not only feel authorized, I feel constrained, to give the largest and most liberal possible construction to the provision in question. For it cannot be denied that the rule of equity and of sound policy is against the unnecessary multiplication of suits. When a number of demands of similar nature, involving similar principles and results, capable of being heard together without inconvenience, and open to the same defense, can all be embraced in the same judgment, they ought to be united in the same action, not only for *155the sake of the litigants, but also for the sake of the public. This is the doctrine of equity (Story’s Eq. PI., secs. 530-532), and this is the spirit of section 64 of the practice act, as is shown by the restrictive clause near the end, which prohibits the joinder of actions, unless they ‘all belong to only one of these classes and shall affect all the parties to the action, and not require different places of trial.’ This express limitation upon the right of uniting separate causes of action in the same suit proves that it was the intention of the framers of the law that, subject to its own positive restrictions, it should be largely and liberally construed. ‘Exceptio pro-bat regulam.’ ”
That the various causes of action pleaded against defendant Walser grew out of contract is to my mind clear. A cause of action, briefly stated, is nothing more nor less than the violation or threatened violation of a legal right. The rights of the plaintiffs on the one hand and of Walser on the other were fixed by the contract. The various causes of action pleaded against Walser will necessitate the use, to a large extent, of the same evidence, and none of them can be maintained except by proof of the contract pleaded, as the very foundation of their respective rights. Hence I see no escaping the conclusion that such causes of action grew out of the contract, or the force of the reasoning which induced the legislature to provide for the joining of causes of action which grow out of a contract.
Plaintiffs take an inconsistent attitude relative to the contract under which it is claimed defendant Margrave acquired his interest. First, they assert that, because of the fraud practiced in inducing the execution of that contract, it should be declared null, and void, and that they should be permitted to recover the interest held by Margrave. Assuming that this contention is sound, then their rights in that regard cannot be said to arise out of contract, and hence that cause of action is improperly joined with those growing out of the contract. On the other hand, if this contention be waived, or if it be found that this contract was not induced by *156fraud, this cause of action is not joinable with the cause of action alleged against Walser, for the reason that it does not affect both of the defendants, as the plaintiffs are seeking, not the one-third interest which Walser acquired, or anything because thereof, but only the one-third interest which Margrave acquired.